DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 30, 2021 has been entered. 

Allowable Subject Matter
Claims 1, 2, 9-12 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 9-12, 14 and 15 are allowable for the reasons set forth in the Office Action dated November 10, 2021.
Claims 16-24 are allowable over the prior art because Claim 16 sets forth a light emitting component with a light source and a dimming element wherein the brightness of a light emitted by the light emitting component is adjustable, wherein the brightness is partially adjustable by means of a pulse width modulated and/or amplitude modulated operating signal for the emitter, and the brightness is partially adjustable by means of partial absorption and/or reflection of light emitted by the emitter in the dimming element, and the light emitting component is configured to emit light which comprises a color depth of at least 18 bits, wherein at least 6 bits of color depth are adjustable by means of the dimming element arranged downstream of the light source in the radiation direction, and a remaining portion of the color depth is adjustable by means of the pulse width modulated and/or amplitude modulated operating signal of the emitter.  This combination of limitations was not shown or suggested by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/PEGGY A NEILS/Primary Examiner, Art Unit 2875